In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00166-CV

DAN SIMMONS; SIMMONS &                    §    On Appeal from the 141st District Court
ASSOCIATES OF NORTH TEXAS,
P.L.L.C; DS FAMILY, LP; FINANCIAL
WORX, LTD.; AND SEKURE CONNEKT,           §    of Tarrant County (141-255831-11)
LTD., Appellants

V.                                        §    August 8, 2019


RICHARD WYLIE, INDIVIDUALLY; KSW          §    Opinion by Justice Gabriel
CPA, P.C. FKA SIMMONS & WYLIE,
P.C.; AND HMSW CPA, P.L.L.C.,
Appellees

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.

                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                        Justice Lee Gabriel